DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-21 are currently pending. Claims 20 and 21 are new.

EXAMINER'S AMENDMENT
The Applicant elected, without traverse, Group II, described in claims 10-18, in the reply filed on 11/12/2019. Claims 1-9 and 19 have previously been withdrawn.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-9 are cancelled.
Claim 19 has been cancelled.



Reasons for Allowance
Claims 10-18, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:

A method for operating a controlled access barrier to authenticate and grant access privileges to a user at an access point comprising:
authenticating the user by exchanging data between a user RFID device associated with the user and a first RFID reader located a first distance from the access point; 
determining access privileges associated with the authenticated user; 
after determining access privileges associated with the authenticated user, exchanging data between the user RFID device and a second RFID reader located a second distance from the access point closer than the first distance; and 
operating a controlled access barrier to grant access to the authenticated user at the access point in accordance with the access privileges associated with the authenticated user after exchanging data between the user RFID device and the second RFID reader.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ZEUS (US 2021/0312736) teaches an access system wherein actuation handles 6 and 8 are equipped with an access control system. The first actuation handle 6 has a first reader 10, and the second actuation handle 8 also has a second reader 12, which is likewise integrated directly in the second actuation handle 8. There is also an evaluation unit 14 coupled to the first reader 10 and the second reader 12 which is 
HOYER (US 2017/0019765) teaches in [0058] a system wherein authentication is carried out before control information (keys, credentials) is communicated.
KAWASE (US 2021/0110625) teaches in figure 4 and in [0114]-[0116] a system wherein  when the wireless tag 20A, owned by the user A, enters a wireless area 171 of the reader 101 provided at one side (entrance side) of the longitudinal direction of the gate apparatus 100, the wireless tag 20A receives a radio wave transmitted from the reader 101.  Kawase further teaches reader 102. Kawase fails to teach that authentication is performed via communication with reader 101, and operation of an access barrier occurs after further exchange of data with reader 102.
LUPOVICI (US 2017/0228953) teaches in [0355] teaches a reader which reads identifications of people as they enter an elevator, determines their credentials and makes unavailable for selection, any floors for which the people are not authorized.  LuPovici does not expressly teach that that authentication is performed via communication with a first reader, and operation of an access barrier (opening of doors or deactivation of floors for selection) occurs after further exchange of data with a second reader.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DIONNE PENDLETON/           Primary Examiner, Art Unit 2689